DETAILED ACTION
In Reply filing on 6/6/2022, claims 1-19 are pending. Claims 1-5, 8, 9, 11, 13-16, and 18 are amended, and claim 19 is newly added. Claims 1-19 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 16 is amended to correct the antecedent basis issue noted by prior Office Action. Therefore, the rejection of claim 16 under 35 USC § 112(b) is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by US Pub. No.  20180186081 (“Milshtein et al.”) in view of US Pub. No. 20180025797 (“Van Rooyen et al.”), as evidenced by Laser Focus World.
	Regarding claim 1, Milshtein et al. teaches an additive manufacturing method for manufacturing a three-dimensional object in an additive manufacturing apparatus (Abstract, “methods for three-dimensional (3D) printing”) by a layer-wise selective solidification of building material by laser radiation ([0011], “an energy source configured to generate an energy beam that is directed towards the target surface to print the three-dimensional object”), comprising:
Repeatedly applying a layer of building material on a previously selectively solidified building material layer (Fig. 1, [0122], “The target surface (e.g., top surface of the material bed) (e.g., 131) may be leveled using a leveling mechanism (e.g., comprising parts 117 and/or 118).”) in a process chamber (Fig. 1, [0122], “an enclosure 107”); 
Scanning positions corresponding to the cross-section of the three-dimensional object in the layer with laser radiation ([0131], “The energy beam may also be directly projected on the exposed surface, for example, an energy beam (e.g., 601) can be generated by an energy source (e.g., 600) (e.g., that may comprise an internal optical mechanism, such as within a laser) and be directly projected onto the target surface.”); 
Generating the laser radiation with a laser light source directed onto the building material layer via a number of optical components ([0131], “an energy source 606 irradiates energy (e.g., emits an energy beam) that travels between mirror 605 and mirror 608, that direct it along beam path 607 through an optical window 604 to a position on the exposed surface 602 of a material bed.”), the laser light source having a first beam path that is confined within a beam path conduit ([0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure”; Fig. 34A, energy source 3406 emits energy beam enclosed in a conduit; [0040], “the method further comprises encompassing the optical path in one or more enclosure channels, the optical path comprising a portion in which the energy beam is introduced into the optical chamber, the one or more optical elements, and a portion out of which the energy beam exits the optical chamber”); 
Providing an optics compartment that is encased by an optics compartment housing within which the optical components are contained ([0036], “the one or more optical elements are disposed in an optical chamber configured to facilitate separation of the energy beam from an environment external to the optical chamber.”), the laser radiation having a second beam path ([0121], “a (e.g., second, e.g., scanning) energy 101 is generated by a (e.g., second) energy source 121”) confined within the optics compartment ([0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure”);
Providing a defined gas atmosphere that is maintained inside of the optics compartment ([0038], “the apparatus further comprises a gas inlet and/or a gas outlet operatively coupled to the optical chamber, and a filter operatively coupled to the gas inlet and/or gas outlet, which filter is configured to filter a gas composition of the optical chamber.”; [0036], “the optical chamber is substantially sealed to prevent introduction of gases from an exterior of the optical chamber… the optical chamber comprises one or more filters configured to filter an inlet and/or an outlet gas composition.”), and inside of the beam path conduit ([0332], “the gaseous atmosphere in a vicinity of the optical element(s) may be maintained at a condition of lower turbulence with respect to the atmosphere in the vicinity of the opening”);
Wherein the beam path conduit communicating with the optics compartment through a beam transparent window ([0334], “the beam path continuing down 3417 through an optical window 3404”) such that the beam path conduit and optics compartment comprise separate enclosed chambers ([0333], “enclosure channel(s) comprise (e.g., at least two) segments joined by a (e.g., at least partially) mis-fitting seal, which mis-fitting seal comprises at least one seal surface having a controlled leak path.”; Fig. 34A, the beam path conduit 3407 is separated from optics compartment 3409);
Milshtein et al. discloses including at least one humidity control unit to detect humidity value within the optics compartment ([0036], “the apparatus further comprises the at least one controller operationally coupled with one or more sensors…the one or more sensors are configured to detect a presence of a contaminant comprising… a threshold humidity value… the apparatus further comprises a processing chamber in which the target surface is disposed, which processing chamber is operatively coupled to a gas flow system configured to generate a gas flow through the processing chamber to reduce a presence of a contaminant.”) except the second beam path extends within a range of 0.5 meters to 1.5 meters, and the relative humidity of the defined gas atmosphere is dependent on a length of the second  beam path and is maintained at a range of 3% or less to 1.5% or less as the length of the second beam path increases from 0.5 meters to 1.5 meters. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to define a range for the second beam path and limit the relative humidity of the defined gas atmosphere to be dependent on a length of the second beam path. Milshtein et al. teaches limiting the dimension of the processing chamber ([0123], “The FLS (e.g., width, depth, and/or height) of the processing chamber can be at least about 50 millimeters (mm), 60 mm, 70 mm, 80 mm, 90 mm, 100 mm, 200 mm, 250 mm, 280 mm, 400 mm, 500 mm, 800 mm, 900 mm, 1 meter (m), 2 m, or 5 m. The FLS of the processing chamber can be at most about 50 millimeters (mm), 60 mm, 70 mm, 80 mm, 90 mm, 100 mm, 200 mm, 250 mm, 400 mm, 500 mm, 800 mm, 900 mm, 1 meter (m), 2 m, or 5 m. The FLS of the processing chamber can be between any of the afore-mentioned values (e.g., 50 mm to about 5 m, from about 250 mm to about 500 mm, or from about 500 mm to about 5 m).”). Milshtein et al. also teaches the second beam path is within the process chamber ([0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure”). Therefore, one of ordinary skill in the art would find it obvious to set a limit to the second beam path to be less than the maximum dimension of the process chamber. In addition, the second energy source is positioned away from the optical compartment (Fig. 1). Therefore, one of ordinary skill in the art would find it obvious to set a limit to the second beam path to be more than 0.5 meters, motivated by controlling the energy flux in relation to the distance of the energy path ([0136], “The profile of the energy flux (e.g. beam) may represent the spatial intensity profile of the energy flux (e.g., beam) at a particular plane transverse to the beam propagation path. FIG. 8 shows examples of energy flux profiles (e.g., energy as a function of distance from the center of the energy flux (e.g., beam)).”)
Milshtein et al. further teaches limit the amount of moisture within the processing chamber to below a threshold value ([0205], “The gas composition in the environment contained within the enclosure can comprise a substantially moisture (e.g., water) free environment. The gaseous environment can comprise at most about 100,000 ppm, 10,000 ppm, 1000 ppm, 500 ppm, 400 ppm, 200 ppm, 100 ppm, 50 ppm, 10 ppm, 5 ppm, 1 ppm, 100,000 ppb, 10,000 ppb, 1000 ppb, 500 ppb, 400 ppb, 200 ppb, 100 ppb, 50 ppb, 10 ppb, 5 ppb, 1 ppb, 100,000 ppt, 10,000 ppt, 1000 ppt, 500 ppt, 400 ppt, 200 ppt, 100 ppt, 50 ppt, 10 ppt, 5 ppt, or 1 ppt water.”). The concentration of moisture is calculated as relative humidity over volume of the enclosure, which is related to the length of the cylindrical channel. Thus, one of ordinary skill in the art would find it obvious to change the upper limit of relative humidity within the enclosure from 3% or less to 1.5% or less as the length of the enclosure increases from 0.5 meters to 1.5 meters, motivated by maintaining a substantially moisture free environment ([0205]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to do so for the purpose of reducing contaminants and decrease a likelihood of a thermal lensing condition for the optical element ([0321] & [0325]). In re Boesch, 205 USPQ 215 (CCPA 1980).
Milshtein et al. does not teach the laser light source emits light in a wavelength of about 5.5 µm.
 Van Rooyen et al. teaches an additive manufacturing apparatus ([0025], “a tool 100 configured to additively manufacture one or more structures”), wherein the laser light source is a CO laser ([0057], “The laser 102 may comprise, by way of example, a helium-neon laser, an argon laser, a krypton laser, a xenon ion laser, a nitrogen laser, a carbon dioxide laser, a carbon monoxide laser, an excimer laser, a fiber laser, or a combination thereof.”), which has wavelength of about 5.5 µm (Laser Focus World, Page 2, “The CO laser emits a cascade of wavelengths around 5.5 μm”).
Milshtein et al. and Van Rooyen et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the laser in Milshtein et al. to incorporate a CO laser as taught by Van Rooyen et al., because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. Van Rooyen et al. teaches CO laser is a simple substitution of other equivalent type of lasers configured to irradiate powder layer (Van Rooyen et al., [0057]).
Regarding claim 2, Milshtein et al. discloses including at least one humidity control unit to detect humidity value within the optics compartment ([0036], “the apparatus further comprises the at least one controller operationally coupled with one or more sensors…the one or more sensors are configured to detect a presence of a contaminant comprising… a threshold humidity value… the apparatus further comprises a processing chamber in which the target surface is disposed, which processing chamber is operatively coupled to a gas flow system configured to generate a gas flow through the processing chamber to reduce a presence of a contaminant.”) except for that the relative humidity of the defined gas atmosphere within the optics compartment is kept below 1%. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the relative humidity of the defined gas atmosphere to be below 1%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to do so for the purpose of reducing contaminants and decrease a likelihood of a thermal lensing condition for the optical element ([0321] & [0325]). In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Milshtein et al. teaches a defined process chamber gas atmosphere is maintained in the process chamber ([0205], “The enclosure can comprise a gaseous environment with a controlled pressure, temperature, and/or gas composition.”) and the relative humidity of the process chamber gas atmosphere is kept below 3% ([0205], “The gas composition in the environment contained within the enclosure can comprise a substantially moisture (e.g., water) free environment. The gaseous environment can comprise at most about 100,000 ppm, 10,000 ppm, 1000 ppm, 500 ppm, 400 ppm, 200 ppm, 100 ppm, 50 ppm, 10 ppm, 5 ppm, 1 ppm, 100,000 ppb, 10,000 ppb, 1000 ppb, 500 ppb, 400 ppb, 200 ppb, 100 ppb, 50 ppb, 10 ppb, 5 ppb, 1 ppb, 100,000 ppt, 10,000 ppt, 1000 ppt, 500 ppt, 400 ppt, 200 ppt, 100 ppt, 50 ppt, 10 ppt, 5 ppt, or 1 ppt water.”).
Regarding claim 4, Milshtein et al. teaches the laser radiation is led inside of the defined gas atmosphere along its entire beam path outside of optical components ([0124], “The atmosphere of the build module, processing chamber, and/or enclosure may be regulated.”; [0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure, outside of the enclosure (e.g., as in FIG. 1), or within at least one wall of the enclosure. The optical mechanism through which the energy flux and/or the scanning energy beam travel can be disposed within the enclosure, outside of the enclosure, or within at least one wall of the enclosure (e.g., as in FIGS. 1, 132 and 115). In some embodiments, the optical mechanism is disposed within its own (optical) enclosure. The optical enclosure may optionally be coupled with the processing chamber.”).
Regarding claim 5, Milshtein et al. teaches the relative humidity of the defined gas atmosphere is feedback-controlled using at least one measurement value characterizing the relative humidity of the defined gas atmosphere, which is output by at least one humidity sensor arranged in the optics compartment, for feedback-controlling the relative humidity of the defined gas atmosphere ([0036], “the apparatus further comprises the at least one controller operationally coupled with one or more sensors, which at least one controller is configured to direct the one or more sensors to detect a presence of a contaminant, the one or more sensors disposed at or adjacent to the target surface and/or the one or more optical elements of the optical arrangement. In some embodiments, the one or more sensors are configured to detect a presence of a contaminant comprising…a threshold humidity value...”; [0038], “the cleaning process comprises the at least one controller configured to flow a gas to reduce an amount of the contaminant within a processing chamber that comprises the target surface.”).
Regarding claim 6, Milshtein et al. teaches the defined gas atmosphere in the optics compartment is maintained by supplying a gas with a volume flow rate ([0337], “Clean gas (e.g., 3611) with a regulated pressure that exits the pump can be directed through one or more sensors (e.g., 3612). The one or more sensors may comprise a flow meter, which can measure the flow (e.g., pressure) of the pressurized clean gas.”). 
Milshtein et al. does not teach a volume flow rate that is larger than or equal to 2 L/min and/or smaller than or equal to 15 L/min. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the volumetric flow rate to a range as specified in claim 6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to do so for the purpose of regulating pressure within the optics compartment as higher inlet gas pressure can provide a positive pressure within the optical chamber ([0337]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 7, Milshtein et al. teaches the defined gas atmosphere in the optics compartment is established by flooding the optics compartment with a volume flow rate ([0337], “Clean gas (e.g., 3611) with a regulated pressure that exits the pump can be directed through one or more sensors (e.g., 3612). The one or more sensors may comprise a flow meter, which can measure the flow (e.g., pressure) of the pressurized clean gas.”).
Milshtein et al. does not teach a volume flow rate that is larger than 50 L/min. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the volumetric flow rate to a range as specified in claim 7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to do so for the purpose of regulating pressure within the optics compartment as higher inlet gas pressure can provide a positive pressure within the optical chamber ([0337]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 8, Milshtein et al. teaches a plastic-based powder is used as building material ([0012], “In some embodiments, the particulate material is a powder material. In some embodiments, the powder material comprises at least one member from the group consisting of an elemental metal, a metal alloy, a ceramic, an allotrope of elemental carbon, a polymer, and a resin.”).
Regarding claim 9, Milshtein et al. teaches an additive manufacturing apparatus for manufacturing a three-dimensional object (Fig. 1, [0121], “a 3D printing system 100 and apparatuses”) by a layer-wise selective solidification of building material by laser radiation ([0011], “an energy source configured to generate an energy beam that is directed towards the target surface to print the three-dimensional object”), comprising: 
A process chamber (Fig. 1, [0122], “an enclosure 107”), in which a layer of building material can be repeatedly applied on a previously selectively solidified building material layer (Fig. 1, [0122], “The target surface (e.g., top surface of the material bed) (e.g., 131) may be leveled using a leveling mechanism (e.g., comprising parts 117 and/or 118).”) and which can be scanned with the laser radiation at positions corresponding to the cross-section of the object in the layer ([0131], “The energy beam may also be directly projected on the exposed surface, for example, an energy beam (e.g., 601) can be generated by an energy source (e.g., 600) (e.g., that may comprise an internal optical mechanism, such as within a laser) and be directly projected onto the target surface.”); 
A laser light source for generating the laser radiation (Fig. 1, [0121], “energy source 122 (e.g., a tiling energy source) that emits a (e.g., first) energy beam 119”), the laser light source having a first beam path that is confined within a beam path conduit ([0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure”; Fig. 34A, energy source 3406 emits energy beam enclosed in a conduit; [0040], “the method further comprises encompassing the optical path in one or more enclosure channels, the optical path comprising a portion in which the energy beam is introduced into the optical chamber, the one or more optical elements, and a portion out of which the energy beam exits the optical chamber”);
A number of optical components for directing the laser radiation onto the building material layer ([0121], “the energy flux travels through an optical system 114 (e.g., comprising an aperture, lens, mirror, or deflector) and an optical window 132, to heat a target surface 131”), wherein the number of optical components is arranged in an optics compartment that is encased by an optics compartment housing ([0036], “the one or more optical elements are disposed in an optical chamber configured to facilitate separation of the energy beam from an environment external to the optical chamber.”), which is configured to maintain a defined gas atmosphere in the optics compartment ([0036], “the optical chamber is substantially sealed to prevent introduction of gases from an exterior of the optical chamber… the optical chamber comprises one or more filters configured to filter an inlet and/or an outlet gas composition.”), characterized by a humidity control unit ([0038], “the at least one controller is operatively coupled with the one or more sensors… the one or more sensors are configured to detect a presence of a contaminant comprising… a threshold humidity value…the one or more sensors are configured to detect a presence of a contaminant along the optical arrangement.”), the first beam path conduit communicating through an opening into the optics compartment such that the laser radiation proceeds along the first beam path ([0333], “Clean gas may be provided to the enclosure (e.g., to a sealed optical enclosure, and/or to enclosure channels comprising the opening and/or the leaky seals)”; [0334], “the enclosure tube 3409 comprises a section 3411 having a plurality of openings 3421, and a mis-fitting seal 3412 comprising a leaky region 3422” Milshtein et al. teaches a first beam path conduit communicates with the optics compartment through a leaky region 3422 which can be either a leaky seal or an opening) and along a second beam path confined within the optics compartment ([0040], “the method further comprises encompassing the optical path in one or more enclosure channels, the optical path comprising a portion in which the energy beam is introduced into the optical chamber, the one or more optical elements, and a portion out of which the energy beam exits the optical chamber”); 
A source of defined gas atmosphere supplied to the conduit and communicating through the opening into the optics compartment (Fig. 34A, gas flow is depicted by arrows), and through and out a gas atmosphere exit port from the optics compartment (Fig 34A, exit openings 3421);
Milshtein et al. discloses including at least one humidity control unit to detect humidity value within the optics compartment ([0036], “the apparatus further comprises the at least one controller operationally coupled with one or more sensors…the one or more sensors are configured to detect a presence of a contaminant comprising… a threshold humidity value… the apparatus further comprises a processing chamber in which the target surface is disposed, which processing chamber is operatively coupled to a gas flow system configured to generate a gas flow through the processing chamber to reduce a presence of a contaminant.”) except the second beam path extends within a range of 0.5 meters to 1.5 meters, and the relative humidity of the defined gas atmosphere is dependent on a length of the second  beam path and is maintained at a range of 3% or less to 1.5% or less as the length of the second beam path increases from 0.5 meters to 1.5 meters. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to define a range for the second beam path and limit the relative humidity of the defined gas atmosphere to be dependent on a length of the second beam path. Milshtein et al. teaches limiting the dimension of the processing chamber ([0123], “The FLS (e.g., width, depth, and/or height) of the processing chamber can be at least about 50 millimeters (mm), 60 mm, 70 mm, 80 mm, 90 mm, 100 mm, 200 mm, 250 mm, 280 mm, 400 mm, 500 mm, 800 mm, 900 mm, 1 meter (m), 2 m, or 5 m. The FLS of the processing chamber can be at most about 50 millimeters (mm), 60 mm, 70 mm, 80 mm, 90 mm, 100 mm, 200 mm, 250 mm, 400 mm, 500 mm, 800 mm, 900 mm, 1 meter (m), 2 m, or 5 m. The FLS of the processing chamber can be between any of the afore-mentioned values (e.g., 50 mm to about 5 m, from about 250 mm to about 500 mm, or from about 500 mm to about 5 m).”). Milshtein et al. also teaches the second beam path is within the process chamber ([0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure”). Therefore, one of ordinary skill in the art would find it obvious to set a limit to the second beam path to be less than the maximum dimension of the process chamber. In addition, the second energy source is positioned away from the optical compartment (Fig. 1). Therefore, one of ordinary skill in the art would find it obvious to set a limit to the second beam path to be more than 0.5 meters, motivated by controlling the energy flux in relation to the distance of the energy path ([0136], “The profile of the energy flux (e.g. beam) may represent the spatial intensity profile of the energy flux (e.g., beam) at a particular plane transverse to the beam propagation path. FIG. 8 shows examples of energy flux profiles (e.g., energy as a function of distance from the center of the energy flux (e.g., beam)).”)
Milshtein et al. further teaches limit the amount of moisture within the processing chamber to below a threshold value ([0205], “The gas composition in the environment contained within the enclosure can comprise a substantially moisture (e.g., water) free environment. The gaseous environment can comprise at most about 100,000 ppm, 10,000 ppm, 1000 ppm, 500 ppm, 400 ppm, 200 ppm, 100 ppm, 50 ppm, 10 ppm, 5 ppm, 1 ppm, 100,000 ppb, 10,000 ppb, 1000 ppb, 500 ppb, 400 ppb, 200 ppb, 100 ppb, 50 ppb, 10 ppb, 5 ppb, 1 ppb, 100,000 ppt, 10,000 ppt, 1000 ppt, 500 ppt, 400 ppt, 200 ppt, 100 ppt, 50 ppt, 10 ppt, 5 ppt, or 1 ppt water.”). The concentration of moisture is calculated as relative humidity over volume of the enclosure, which is related to the length of the cylindrical channel. Thus, one of ordinary skill in the art would find it obvious to change the upper limit of relative humidity within the enclosure from 3% or less to 1.5% or less as the length of the enclosure increases from 0.5 meters to 1.5 meters, motivated by maintaining a substantially moisture free environment ([0205]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to do so for the purpose of reducing contaminants and decrease a likelihood of a thermal lensing condition for the optical element ([0321] & [0325]). In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Milshtein et al. teaches the optics compartment is separated from the process chamber ([0036], “the one or more optical elements are disposed in an optical chamber configured to facilitate separation of the energy beam from an environment external to the optical chamber.”) by a radiation entrance window formed in a common wall between the process chamber and the optics compartment (Fig. 1, [0121], “the energy flux travels through an optical system 114 (e.g., comprising an aperture, lens, mirror, or deflector) and an optical window 132”).
Regarding claim 11, Milshtein et al. teaches the laser light source is arranged outside of the optics compartment housing (Fig. 1, Milshtein et al. teaches a light source 122 locating outside of the optical chamber 114) and is connected to the optics compartment housing via a beam path conduit ([0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure”), wherein the beam path conduit is configured to maintain a defined gas atmosphere and is designed such that laser radiation can be directed from the laser light source through the laser beam housing into the optics compartment housing ([0135], “the energy flux 119 (e.g., from energy source 122) travels through one optical window 132, and the (e.g., scanning) energy 101 travels through a second optical window 115 that is different. The tiling energy source and/or scanning energy source can be disposed within the enclosure, outside of the enclosure (e.g., as in FIG. 1), or within at least one wall of the enclosure.”).
Regarding claim 12, Milshtein et al. does not teach the laser light source is a CO laser.
 Van Rooyen et al. teaches an additive manufacturing apparatus ([0025], “a tool 100 configured to additively manufacture one or more structures”), wherein the laser light source is a CO laser ([0057], “The laser 102 may comprise, by way of example, a helium-neon laser, an argon laser, a krypton laser, a xenon ion laser, a nitrogen laser, a carbon dioxide laser, a carbon monoxide laser, an excimer laser, a fiber laser, or a combination thereof.”).
Milshtein et al. and Van Rooyen et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the laser in Milshtein et al. to incorporate a CO laser as taught by Van Rooyen et al., because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. Van Rooyen et al. teaches CO laser is a simple substitution of other equivalent type of lasers configured to irradiate powder layer (Van Rooyen et al., [0057]).
Regarding claim 13, Milshtein et al. teaches at least one humidity sensor is arranged in the optics compartment ([0038], “the one or more sensors are configured to detect a presence of a contaminant comprising… a threshold humidity value…the one or more sensors are configured to detect a presence of a contaminant along the optical arrangement”).
Regarding claim 14, Milshtein et al. teaches a flooding device (Fig. 36, [0337], “pump 3610”), which when being activated enables a feeding of gas into an optics compartment housing with a volume flow rate ([0337], “Clean gas (e.g., 3611) with a regulated pressure that exits the pump can be directed through one or more sensors (e.g., 3612). The one or more sensors may comprise a flow meter, which can measure the flow (e.g., pressure) of the pressurized clean gas.”).
Milshtein et al. does not teach a volume flow rate that is larger than 50 L/min. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the volumetric flow rate to a range as specified in claim 7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to do so for the purpose of regulating pressure within the optics compartment as higher inlet gas pressure can provide a positive pressure within the optical chamber ([0337]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 15, Milshtein et al. teaches the optics compartment housing has at least one access opening ([0332], “enclosure channel(s) that surround and enclose the elements along the optical path comprise at least one of opening (e.g., holes, slits, vents, perforations).”), and an optical component can be adjusted ([0223], “The controller may control the positions of the optical elements to adjust the optical path.”) while a defined gas atmosphere is maintained in the optics compartment ([0332], “(I) the gaseous atmosphere in a vicinity of the optical element(s) may be maintained at a condition of lower turbulence with respect to the atmosphere in the vicinity of the opening and/or (II) any contaminants that are present within the enclosure channel(s) may be less likely to contact and/or adhere to the optical element(s).”; [0223], “The controller may control the positions of the optical elements to adjust the optical path.”).
Milshtein et al. does not teach that the optical component can be adjusted through the access opening. However, since “through which an optical component can be adjusted” is considered intended use of a claimed apparatus, and the structure disclosed by Milshtein et al. is capable of performing the claimed use, the additive manufacturing device in Milshtein et al. anticipates the elements in claim 15. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
Regarding claim 16, Milshtein et al. teaches one of the number of optical components is a laser power modification device ([0214], “The energy flux (e.g., beam) emitted by the energy source can be modulated. The modulator can include amplitude modulator, phase modulator, or polarization modulator.”; [0215], “The scanner may comprise a modulator (e.g., as described herein).”; [0224], “The first optical element may be coupled to a movable element (e.g., a swivel mount, a gimbal, a motor, an electronic controller, a moving belt, or a scanner) that translates the first optical element.”).
Milshtein et al. does not teach that the optical component can be adjusted through the access opening. However, since “through which an optical component can be adjusted” is considered intended use of a claimed apparatus, and the structure disclosed by Milshtein et al. is capable of performing the claimed use, the additive manufacturing device in Milshtein et al. anticipates the elements in claim 16. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
Regarding claim 18, Milshtein et al. teaches an access opening ([0333], “Clean gas may be provided to the enclosure (e.g., to a sealed optical enclosure, and/or to enclosure channels comprising the opening and/or the leaky seals)”), but does not teach that the access opening has a maximum diameter that is smaller than 12 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the diameter of access opening in claim 18, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to do so for the purpose of maintaining gaseous atmosphere within the optics compartment ([0333]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 19, Milshtein et al. teaches an additive manufacturing method for manufacturing a three-dimensional object in an additive manufacturing apparatus (Abstract, “methods for three-dimensional (3D) printing”) by a layer-wise selective solidification of building material by laser radiation ([0011], “an energy source configured to generate an energy beam that is directed towards the target surface to print the three-dimensional object”), comprising:
Repeatedly applying a layer of building material on a previously selectively solidified building material layer (Fig. 1, [0122], “The target surface (e.g., top surface of the material bed) (e.g., 131) may be leveled using a leveling mechanism (e.g., comprising parts 117 and/or 118).”) in a process chamber (Fig. 1, [0122], “an enclosure 107”); 
Scanning positions corresponding to the cross-section of the three-dimensional object in the layer with laser radiation ([0131], “The energy beam may also be directly projected on the exposed surface, for example, an energy beam (e.g., 601) can be generated by an energy source (e.g., 600) (e.g., that may comprise an internal optical mechanism, such as within a laser) and be directly projected onto the target surface.”); 
Generating the laser radiation with a laser light source directed onto the building material layer via a number of optical components ([0131], “an energy source 606 irradiates energy (e.g., emits an energy beam) that travels between mirror 605 and mirror 608, that direct it along beam path 607 through an optical window 604 to a position on the exposed surface 602 of a material bed.”), the laser light source having a first beam path that is confined within a beam path conduit ([0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure”; Fig. 34A, energy source 3406 emits energy beam enclosed in a conduit; [0040], “the method further comprises encompassing the optical path in one or more enclosure channels, the optical path comprising a portion in which the energy beam is introduced into the optical chamber, the one or more optical elements, and a portion out of which the energy beam exits the optical chamber”); 
Providing an optics compartment that is encased by an optics compartment housing within which the optical components are contained ([0036], “the one or more optical elements are disposed in an optical chamber configured to facilitate separation of the energy beam from an environment external to the optical chamber.”), the laser radiation having a second beam path ([0121], “a (e.g., second, e.g., scanning) energy 101 is generated by a (e.g., second) energy source 121”) confined within the optics compartment ([0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure”);
Providing a defined gas atmosphere that is maintained inside of the optics compartment ([0038], “the apparatus further comprises a gas inlet and/or a gas outlet operatively coupled to the optical chamber, and a filter operatively coupled to the gas inlet and/or gas outlet, which filter is configured to filter a gas composition of the optical chamber.”; [0036], “the optical chamber is substantially sealed to prevent introduction of gases from an exterior of the optical chamber… the optical chamber comprises one or more filters configured to filter an inlet and/or an outlet gas composition.”), and inside of the beam path conduit ([0332], “the gaseous atmosphere in a vicinity of the optical element(s) may be maintained at a condition of lower turbulence with respect to the atmosphere in the vicinity of the opening”);
Wherein the beam path conduit communicating with the optics compartment through an opening ([0333], “Clean gas may be provided to the enclosure (e.g., to a sealed optical enclosure, and/or to enclosure channels comprising the opening and/or the leaky seals)”; [0334], “the enclosure tube 3409 comprises a section 3411 having a plurality of openings 3421, and a mis-fitting seal 3412 comprising a leaky region 3422” Milshtein et al. teaches the beam path conduit communicates with the optics compartment through a leaky region 3422 which can be either a leaky seal or an opening).
Milshtein et al. discloses including at least one humidity control unit to detect humidity value within the optics compartment ([0036], “the apparatus further comprises the at least one controller operationally coupled with one or more sensors…the one or more sensors are configured to detect a presence of a contaminant comprising… a threshold humidity value… the apparatus further comprises a processing chamber in which the target surface is disposed, which processing chamber is operatively coupled to a gas flow system configured to generate a gas flow through the processing chamber to reduce a presence of a contaminant.”) except the second beam path extends within a range of 0.5 meters to 1.5 meters, and the relative humidity of the defined gas atmosphere is dependent on a length of the second  beam path and is maintained at a range of 3% or less to 1.5% or less as the length of the second beam path increases from 0.5 meters to 1.5 meters. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to define a range for the second beam path and limit the relative humidity of the defined gas atmosphere to be dependent on a length of the second beam path. Milshtein et al. teaches limiting the dimension of the processing chamber ([0123], “The FLS (e.g., width, depth, and/or height) of the processing chamber can be at least about 50 millimeters (mm), 60 mm, 70 mm, 80 mm, 90 mm, 100 mm, 200 mm, 250 mm, 280 mm, 400 mm, 500 mm, 800 mm, 900 mm, 1 meter (m), 2 m, or 5 m. The FLS of the processing chamber can be at most about 50 millimeters (mm), 60 mm, 70 mm, 80 mm, 90 mm, 100 mm, 200 mm, 250 mm, 400 mm, 500 mm, 800 mm, 900 mm, 1 meter (m), 2 m, or 5 m. The FLS of the processing chamber can be between any of the afore-mentioned values (e.g., 50 mm to about 5 m, from about 250 mm to about 500 mm, or from about 500 mm to about 5 m).”). Milshtein et al. also teaches the second beam path is within the process chamber ([0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure”). Therefore, one of ordinary skill in the art would find it obvious to set a limit to the second beam path to be less than the maximum dimension of the process chamber. In addition, the second energy source is positioned away from the optical compartment (Fig. 1). Therefore, one of ordinary skill in the art would find it obvious to set a limit to the second beam path to be more than 0.5 meters, motivated by controlling the energy flux in relation to the distance of the energy path ([0136], “The profile of the energy flux (e.g. beam) may represent the spatial intensity profile of the energy flux (e.g., beam) at a particular plane transverse to the beam propagation path. FIG. 8 shows examples of energy flux profiles (e.g., energy as a function of distance from the center of the energy flux (e.g., beam)).”)
Milshtein et al. further teaches limit the amount of moisture within the processing chamber to below a threshold value ([0205], “The gas composition in the environment contained within the enclosure can comprise a substantially moisture (e.g., water) free environment. The gaseous environment can comprise at most about 100,000 ppm, 10,000 ppm, 1000 ppm, 500 ppm, 400 ppm, 200 ppm, 100 ppm, 50 ppm, 10 ppm, 5 ppm, 1 ppm, 100,000 ppb, 10,000 ppb, 1000 ppb, 500 ppb, 400 ppb, 200 ppb, 100 ppb, 50 ppb, 10 ppb, 5 ppb, 1 ppb, 100,000 ppt, 10,000 ppt, 1000 ppt, 500 ppt, 400 ppt, 200 ppt, 100 ppt, 50 ppt, 10 ppt, 5 ppt, or 1 ppt water.”). The concentration of moisture is calculated as relative humidity over volume of the enclosure, which is related to the length of the cylindrical channel. Thus, one of ordinary skill in the art would find it obvious to change the upper limit of relative humidity within the enclosure from 3% or less to 1.5% or less as the length of the enclosure increases from 0.5 meters to 1.5 meters, motivated by maintaining a substantially moisture free environment ([0205]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to do so for the purpose of reducing contaminants and decrease a likelihood of a thermal lensing condition for the optical element ([0321] & [0325]). In re Boesch, 205 USPQ 215 (CCPA 1980).
Milshtein et al. does not teach the laser light source emits light in a wavelength of about 5.5 µm.
 Van Rooyen et al. teaches an additive manufacturing apparatus ([0025], “a tool 100 configured to additively manufacture one or more structures”), wherein the laser light source is a CO laser ([0057], “The laser 102 may comprise, by way of example, a helium-neon laser, an argon laser, a krypton laser, a xenon ion laser, a nitrogen laser, a carbon dioxide laser, a carbon monoxide laser, an excimer laser, a fiber laser, or a combination thereof.”), which has wavelength of about 5.5 µm (Laser Focus World, Page 2, “The CO laser emits a cascade of wavelengths around 5.5 μm”).
Milshtein et al. and Van Rooyen et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the laser in Milshtein et al. to incorporate a CO laser as taught by Van Rooyen et al., because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. Van Rooyen et al. teaches CO laser is a simple substitution of other equivalent type of lasers configured to irradiate powder layer (Van Rooyen et al., [0057]).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable by US Pub. No.  20180186081 (“Milshtein et al.”) in view of US Pub. No. 20180126650 (“Murphree et al.”)
Regarding claim 17, Milshtein et al. teaches the access opening is closable by leaky seals ([0333], “Clean gas may be provided to the enclosure (e.g., to a sealed optical enclosure, and/or to enclosure channels comprising the opening and/or the leaky seals)”), but does not teach that the access opening is reversibly closable. 
Murphree et al. teaches an access opening to an optical system ([0035], “purging a casing with a purging gas flow…at least a portion of the optical mechanism is enclosed by the casing”; [0345], “The casing may have at least one gas inlet… the one or more walls of the casing may be leaky (e.g., allow escape of some of the purging gas flow therein via one or more openings, cracks, an/or apertures).”) is reversibly closable ([0345], “The casing may comprise a seal. The seal may be leaky, e.g., allow gas lo leak therethrough. The purging of the casing may be before, after, and/or during the 3D printing. The purging may be controlled (e.g., manually and/or automatically)”; [0017], “In some embodiments, purging comprises opening, closing, or adjusting one or more valves.”). 
Milshtein et al. and Murphree et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the optical chamber in Milshtein et al. to incorporate a closable valve as taught by Murphree et al., in order to purge debris accumulated in the optical system (Murphree et al., [0345]). 
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
Applicant argues that Milshtein fails to disclose or have rendered obvious the limitation “wherein the second beam path extends within a range of 0.5 meters to 1.5 meters, and the humidity control maintains the defined gas atmosphere dependent on a length of the second beam path within a range of 3% or less to 1.5% or less as the length of the second beam path increases from 0.5 meters to 1.5 meters”. In particular, Milshtein is not motivated to “avoid an interaction of the laser beam with the gas atmosphere”.
Examiner respectfully disagrees. Milshtein et al. teaches limiting the dimension of the processing chamber ([0123], “The FLS (e.g., width, depth, and/or height) of the processing chamber can be at least about 50 millimeters (mm), 60 mm, 70 mm, 80 mm, 90 mm, 100 mm, 200 mm, 250 mm, 280 mm, 400 mm, 500 mm, 800 mm, 900 mm, 1 meter (m), 2 m, or 5 m. The FLS of the processing chamber can be at most about 50 millimeters (mm), 60 mm, 70 mm, 80 mm, 90 mm, 100 mm, 200 mm, 250 mm, 400 mm, 500 mm, 800 mm, 900 mm, 1 meter (m), 2 m, or 5 m. The FLS of the processing chamber can be between any of the afore-mentioned values (e.g., 50 mm to about 5 m, from about 250 mm to about 500 mm, or from about 500 mm to about 5 m).”). Milshtein et al. also teaches the second beam path is within the process chamber ([0135], “The tiling energy source and/or scanning energy source can be disposed within the enclosure”). Therefore, one of ordinary skill in the art would find it obvious to set a limit to the second beam path to be less than the maximum dimension of the process chamber. In addition, the second energy source is positioned away from the optical compartment (Fig. 1). Therefore, one of ordinary skill in the art would find it obvious to set a limit to the second beam path to be more than 0.5 meters, motivated by controlling the energy flux in relation to the distance of the energy path ([0136], “The profile of the energy flux (e.g. beam) may represent the spatial intensity profile of the energy flux (e.g., beam) at a particular plane transverse to the beam propagation path. FIG. 8 shows examples of energy flux profiles (e.g., energy as a function of distance from the center of the energy flux (e.g., beam)).”)
Milshtein et al. further teaches limit the amount of moisture within the processing chamber to below a threshold value ([0205], “The gas composition in the environment contained within the enclosure can comprise a substantially moisture (e.g., water) free environment. The gaseous environment can comprise at most about 100,000 ppm, 10,000 ppm, 1000 ppm, 500 ppm, 400 ppm, 200 ppm, 100 ppm, 50 ppm, 10 ppm, 5 ppm, 1 ppm, 100,000 ppb, 10,000 ppb, 1000 ppb, 500 ppb, 400 ppb, 200 ppb, 100 ppb, 50 ppb, 10 ppb, 5 ppb, 1 ppb, 100,000 ppt, 10,000 ppt, 1000 ppt, 500 ppt, 400 ppt, 200 ppt, 100 ppt, 50 ppt, 10 ppt, 5 ppt, or 1 ppt water.”). The concentration of moisture is calculated as relative humidity over volume of the enclosure, which is related to the length of the cylindrical channel. Thus, one of ordinary skill in the art would find it obvious to change the upper limit of relative humidity within the enclosure from 3% or less to 1.5% or less as the length of the enclosure increases from 0.5 meters to 1.5 meters, motivated by maintaining a substantially moisture free environment ([0205]), as moisture, or vaporized water, is seen as a source of contaminant ([0036], “the one or more sensors are configured to detect a presence of a contaminant comprising a hydrocarbon, a silicon-based compound, an oxide, a threshold humidity value, pre-transformed material, soot, or a combination thereof”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744